DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 77-93) in the reply filed on 4/22/21 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 77-79, 82-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11 of U.S. Patent No. 10144961. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for determining the identity of each of a series of consecutive nucleotide residue in a plurality of nucleic acid template comprising identical steps. Both methods comprise contacting the nucleic acids with a composition comprising at least four different dideoxynucleotide triphosphate (ddNTP) analogues comprising a fluorophore wherein the fluorophore attached through a linker to each type of base differs in its emission or excitation spectra from a fluorophore attached through .
Claims 77-93 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-4 of U.S. Patent No. 10260094. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for determining the identity of each of a series of consecutive nucleotide residue in a plurality of nucleic acid template comprising identical steps. Both methods comprise contacting the nucleic acids with a composition comprising at least four different dideoxynucleotide triphosphate (ddNTP) analogues comprising a fluorophore wherein the fluorophore attached through a linker to each type of base differs in its emission or excitation spectra from a fluorophore attached through a linker to each of the remaining types of bases, and each of the four ddNTP analogues differs from the remaining three ddNTP analogues by having a different base, and at least four different deoxynucleotide triphosphate (dNTP) analogues.  They both use linker comprising identical structures wherein the linker can be cleaved by contacting the linker with tris (2-carboxyethyl) phosphine.
Claims 77-93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-40, 60-62 of copending Application No. 16/384,461 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other they both claim a method for determining the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        29 April 2021